10-1479-ag
    Wang v. Holder
                                                                                   BIA
                                                                             Laforest, IJ
                                                                          A099 589 986
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of February, two thousand twelve.

    PRESENT:
             ROGER J. MINER,
             REENA RAGGI,
             SUSAN L. CARNEY,
                 Circuit Judges.
    _______________________________________

    XUE AN WANG,
             Petitioner,

                     v.                                    10-1479-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
             Respondent.*
    _______________________________________

    FOR PETITIONER:               Xue An Wang, pro se, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; Gladys M.
                                  Steffens Guzmán, Trial Attorney,

            *
          The clerk of court is directed to amend the official
    caption as set forth above.
                       Office of Immigration Litigation,
                       United States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Xue An Wang, a native and citizen of the People’s

Republic of China, seeks review of a March 29, 2010,

decision of the BIA affirming the May 28, 2008, decision of

immigration judge (“IJ”) Brigitte Laforest, denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).       See In re Xue

An Wang, No. A099 589 986 (B.I.A. Mar. 29, 2010), aff’g No.

A099 589 986 (Immigr. Ct. N.Y. City May 28, 2008).       We

assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    Under the circumstances of this case, we review both

the BIA’s and IJ’s decisions.       See Zaman v. Mukasey, 514

F.3d 233, 237 (2d Cir. 2008).       The applicable standards of

review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);

Aliyev v. Mukasey, 549 F.3d 111, 115 (2d Cir. 2008).

Substantial evidence supports the agency’s decision.


                                2
    The agency correctly concluded that Wang was not

eligible for asylum solely on the basis of his wife’s forced

sterilization.   See Shi Liang Lin v. U.S. Dep’t of Justice,

494 F.3d 296, 309–310 (2d Cir. 2007) (en banc).

Nevertheless, even though Wang was not per se eligible for

asylum based on his wife’s forced sterilization, he could

still qualify for relief by demonstrating that: (1) he

engaged in “other resistance” to the family planning policy;

and (2) he suffered harm rising to the level of persecution

or has a well-founded fear of suffering such harm as a

direct result of his resistance.   See id. at 313; Matter of

J-S-, 24 I. & N. Dec. 520, 523 (A.G. 2008).

    The agency assumed that Wang had engaged in resistance

to China’s family planning policy, and reasonably determined

that he did not establish that he suffered harm rising to

the level of persecution on account of that resistance,

particularly when Wang did not allege that he personally

suffered any emotional, physical, or economic harm arising

from the unfortunate incidents involving family planning

officials.   See Shi Liang Lin, 494 F.3d at 309 (stating that

“an individual whose spouse undergoes . . . a forced

abortion or involuntary sterilization may suffer a profound


                              3
emotional loss,” but providing that “an individual does not

automatically qualify for ‘refugee’ status on account of a

coercive procedure performed on someone else” (emphasis

added)); see also Mei Fun Wong v. Holder, 633 F.3d 64, 72

(2d Cir. 2011) (emphasizing “that persecution is an extreme

concept that does not include every sort of treatment our

society regards as offensive” (internal quotation marks

omitted)).   Additionally, the agency did not err in

concluding that Wang failed to demonstrate that his fear of

future persecution was objectively reasonable because he

admitted that he had lived unharmed in China for 13 years

after his wife’s forced sterilization.   See 8 C.F.R.

§ 1208.13(b)(2); cf. Melgar de Torres v. Reno, 191 F.3d 307,

313 (2d Cir. 1999) (finding that, because asylum applicant’s

mother and daughters continued to live in petitioner’s

native country without harm, claim of well-founded fear of

persecution was weakened).   Accordingly, because the agency

did not err in finding that Wang failed to demonstrate

either past persecution or a well-founded fear of

persecution, it   reasonably denied him asylum and

withholding of removal as those claims were based on the

same factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

156 (2d Cir. 2006).

                              4
    Wang does not challenge in his brief to this Court the

agency’s denial of CAT relief, and we therefore deem it

waived.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

n.7 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DENIED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2) and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5